** STORED VEHICLES REQUIRE LICENSE
Used vehicles stored on private property and untagged since 1963 are subject to the provisions of Title 47 Ohio St. 22.5 [47-22.5] and 47 Ohio St. 22.18 [47-22.18] which require respectively an annual license fee to be paid and making it unlawful to have in one's possession an unlicensed vehicle and violations of the above sections make these vehicles subject to seizure under the provisions of Section 47 Ohio St. 22.20 [47-22.20].  This is to acknowledge receipt of your letter of October 19, 1972, which contained the following statement of facts: "In 1961 'A,' a new car dealer, quit business and had on hand a number of used cars on a separate 'used car lot' located adjacent to a public highway. In anticipation of the possibility of selling said cars (about 10), 'A' kept registration current for two more years, through tag year 1963. For reasons not pertinent to the question, he did not sell these cars and since 1963 has not 'tagged' them. They are sitting on the lot as they were ten years ago. These vehicles are no longer 'for sale' but are now in storage on private property." And where in you ask whether Title 47 Ohio St. 22.20 [47-22.20] (1971) applies to this fact situation or whether said section is limited to those vehicles being used as transportation within the State.  That part of Title 47 Ohio St. 22.20 [47-22.20] (1971) referenced in your letter states as follows: "On and after the thirtieth day after such fee has become delinquent, it shall be the duty of the Commission, its Motor License Agents, Department of Public Safety, Highway Patrol, county sheriffs and all other duly authorized peace officers of this State to seize and take into custody every vehicle owned or possessed within this State, not bearing and displaying a proper license plate for the current calendar year assigned to it as herein provided; . . ." In examining Title 47 we find that the fee referred to in Section 47 Ohio St. 22.20 [47-22.20] is found in Section 22.5 of said Title which sets forth the license fees to be paid annually to the Oklahoma Tax Commission upon vehicles required to be registered in this State.  Title 47 Ohio St. 22.18 [47-22.18] (1971) provides as follows: "No person shall own or have in his possession within this State after the 31st day of January each year any vehicle, unless such vehicle shall have the current distinctive identification and number plates assigned to it by the Commission, displayed on the front and rear of such vehicle, securely fastened as shall be prescribed by the Commission. It shall be unlawful for any person to buy, sell or dispose of, or have in his possession at any time for sale, use or storage, any second hand or used vehicle on which the Oklahoma registration or license fee has not been paid for each year, as required by law and on which vehicle said person neglects, fails or refuses to display, at all times, the current identification and number plates assigned to it." A plain reading of these statutes would appear to require the vehicles described in your fact situation to be licensed and tagged each and every year. An exception is provided for one stored vehicle from the provisions of the Act if it is owned by a member of the Armed Forces as provided in Section 47 Ohio St. 22.5 [47-22.5](a). The owner in this fact situation would not appear to qualify for this exception and no information was provided which would indicate that the vehicles had been properly "junked" as provided by Section 47 Ohio St. 22.19 [47-22.19].  The history of the licensing sections evidence the obvious intent of the Legislature not to exclude vehicles from the fees required because of nonuse on Oklahoma highways. The "Motor Vehicle License and Registration Act" was passed in 1941 containing Sections 1 through 28. Section 6 thereof contained in part the following paragraph: "The license fees provided in this act must be paid each year whether or not the vehicle is operated on the public highways." This paragraph was codified as Title 47 Ohio St. 22.5 [47-22.5](8) (1941). This Section remained basically unchanged as concerns this question until 1963 when the Legislature, pursuant to House Bill 902, repealed subparagraph (8) of Section 22.5 and reenacted the basic provisions thereof including the paragraph referred to above and recodified the entire act as 22.5k, the paragraph requiring the license fee to be paid whether or not the vehicle is operated on the public highway was reenacted verbatim and renumbered as 47 Ohio St. 22.5k [47-22.5k](7). This paragraph remains unchanged and appears to date as 47 Ohio St. 22.5k [47-22.5k](7) (19710. Thus, the requirement of annual licensing whether or not any vehicle is used or operated upon the public highways remains unchanged and the vehicles described in the fact situation set forth above must pay the license fees required each year.  Therefore, it is the opinion of the Attorney General that your question be answered as follows: The vehicles described as remaining stored on private property and untagged since 1963 are subject to the provisions of Title 47 Ohio St. 22.5 [47-22.5] and 47 Ohio St. 22.18 [47-22.18] which require respectively an annual license fee to be paid and making it unlawful to have in one's possession ar, unlicensed vehicle.  It is further the opinion of the Attorney General that violations of the above sections make these vehicles subject to seizure under the provisions of Section 47 Ohio St. 22.20 [47-22.20].  (James H. Gray)